Citation Nr: 1613833	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  05-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbar spine (lumbar spine disability). 
 
2.  Entitlement to a separate compensable disability rating for peripheral neuropathy of the right lower extremity prior to March 30, 2007, in excess of 10 percent from March 30, 2007 to March 28, 2010, and in excess of 20 percent thereafter.

3.  Entitlement to a separate compensable disability rating for peripheral neuropathy of the left lower extremity prior to March 30, 2007, in excess of 10 percent from March 30, 2007 to March 28, 2010, and in excess of 20 percent thereafter.

4.  Entitlement to a rating in excess of 30 percent for arthritis of the right knee prior to February 28, 2006, and in excess of 30 percent as of May 1, 2007, status post total knee replacement. 
 
5.  Entitlement to a rating in excess of 20 percent for arthritis of the left knee prior to April 3, 2007, and in excess of 30 percent as of June 1, 2008, status post total knee replacement.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from September 1973 to June 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The December 2003 rating decision increased the rating for the Veteran's low back disability from 10 percent to 20 percent, and continued the 20 percent ratings for his bilateral knee disabilities. 

The Board notes that in an April 2005 rating decision, the evaluation of arthritis of the Veteran's right knee was increased from 20 percent to 30 percent disabling effective May 23, 2003, the date of the Veteran's claim for an increased rating.  In a June 2006 rating decision, a temporary 100 percent rating was assigned for a total right knee replacement effective February 28, 2006.  A 30 percent rating was assigned for residuals of the total right knee replacement effective May 1, 2007.  A December 2007 rating decision granted a total temporary 100 percent rating for a total replacement of the left knee.  A 30 percent rating was assigned for residuals of the total left knee replacement effective June 1, 2008.  Because the increased ratings assigned to the Veteran's bilateral knee disabilities do not represent a grant of the maximum allowable benefits, the evaluations of these disabilities remain on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran testified at a September 2011 hearing before a Veterans Law Judge (VLJ), which was held at the RO.  A transcript of the hearing has been associated with the claims file.  In a January 2016 letter, the Veteran and his representative were notified by the Board that the VLJ who conducted the September 2011 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a VLJ, he was to respond within 30 days from the date of the letter.  In February 2016, the Veteran responded that he did not desire an additional hearing before the Board.  As such, the Board will proceed with review of the case.  See 38 C.F.R. § 20.707.  

During the course of the appeal, in a June 2008 rating decision, the RO granted separate 10 percent disability ratings for the Veteran's peripheral neuropathy of the right and left lower extremities associated with his lumbar spine disability effective March 30, 2007.  In a May 2012 rating decision, the Veteran's peripheral neuropathy of the right and left lower extremities were increased to 20 percent effective March 29, 2010.  Notably, regulations direct that disability ratings involving the spine require consideration of both orthopedic and neurologic manifestations.  As such, the issues of the propriety of the ratings assigned for the associated neurologic disabilities are also before the Board, and the issues have been appropriately added above.

In February 2012, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased disability ratings for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the pendency of the appeal, the evidence of record indicates that the Veteran's lumbar spine disability is manifested by pain and forward flexion of the thoracolumbar spine greater than 30 degrees; favorable ankylosis of the entire thoracolumbar spine or other symptoms resulting in severe impairment or loss of motion of the thoracolumbar spine are not shown.

2.  The Veteran's peripheral neuropathy of the right lower extremity associated with his lumbar spine disability was not objectively found until March 30, 2007, and the evidence demonstrates that from March 30, 2007 to March 28, 2010, it was manifested by no more than mild neurological impairment.  

3.  The Veteran's neuropathy of the left lower extremity associated with his lumbar spine disability was not objectively found until March 30, 2007, and the evidence demonstrates that from March 30, 2007 to March 28, 2010, it was manifested by no more than mild neurological impairment.  

4.  From March 29, 2010, the Veteran's peripheral neuropathy of the right lower extremity associated with the lumbar spine disability was manifested by no more than moderate neurological impairment. 

5.  From March 29, 2010, the Veteran's peripheral neuropathy of the left lower extremity associated with the lumbar spine disability was manifested by no more than moderate neurological impairment. 

6.  The evidence does not show that the Veteran experiences incapacitating episodes requiring bed rest prescribed by a physician and treated by a physician due to his lumbar spine disability.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002 and 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013); 4.71a, Diagnostic Codes 5292, 5295 (effective prior to September 26, 2003), Diagnostic Code 5293 (effective prior to September 23, 2002), Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003), Diagnostic Code 5242 (effective from September 26, 2003).

2.  The criteria for a separate compensable disability rating for peripheral neuropathy of the right lower extremity prior to March 30, 2007, in excess of 10 percent from March 30, 2007 to March 28, 2010, and in excess of 20 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a separate compensable disability rating for peripheral neuropathy of the left lower extremity prior to March 30, 2007, in excess of 10 percent from March 30, 2007 to March 28, 2010, and in excess of 20 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for his lumbar spine disability with associated peripheral neuropathy of the right and left lower extremities.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed, and a decision rendered.

Stegall concerns

As alluded to above, in February 2012, the Board remanded Veteran's lumbar spine disability claim and ordered the AOJ to obtain outstanding VA treatment records and provide the Veteran with a VA examination for his lumbar spine disability.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AOJ obtained and associated outstanding VA treatment records with the Veteran's claims folder.  Also, the Veteran was afforded a VA examination in April 2012 for his lumbar spine disability and associated a copy of the examination report was associated with the claims folder.  The Veteran's lumbar spine disability claim was readjudicated via a May 2012 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with regarding the claim of entitlement to an increased rating for the Veteran's lumbar spine disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act Of 2000

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in May 2003 and notice with respect to the effective-date element of the claim by a letter mailed in March 2006.  Although the March 2006 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the Veteran's lumbar spine claim was readjudicated in June 2008 and May 2012 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

VA also has a duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, Social Security Administration (SSA) records, a medical article, and VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before a VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's low back symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to the severity of the Veteran's lumbar spine disability.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Veteran was afforded VA examinations for his lumbar spine disability in April 2006, May 2008, and April 2012.  He was also provided VA examinations for his peripheral neuropathy of the right and left lower extremities associated with the lumbar spine disability in April 2006, May 2008, April 2010, and April 2012.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's lumbar spine disability under the appropriate diagnostic criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to a disability rating in excess of 20 percent for a lumbar spine disability.

Higher evaluation for lumbar spine disability

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2015).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2015).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

Here, the Veteran's lumbar spine disability is currently evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Board also notes that the Veteran filed his claim for a lumbar spine disability in May 2003.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

During the course of the Veteran's increased rating claim, VA revised regulations for evaluating disabilities of the spine.  The Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the law "precludes an effective date earlier than the effective date of the liberalizing ... regulation," but the Board shall continue to adjudicate whether a claimant would "receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation."  Accordingly, the Veteran's claim will be adjudicated under the old regulation for any period prior to the effective date of the new diagnostic codes, as well as under the new diagnostic code for the period beginning on the effective date of the new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003).

Diagnostic Code 5289, applicable prior to September 26, 2003, assigns a 40 percent evaluation for favorable ankylosis of the lumbar spine and a 50 percent evaluation for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  

Under Diagnostic Code 5292 for limitation of motion of the lumbar spine, 10 percent is slight, 20 percent is moderate, and 40 percent is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

The Board also notes that under Diagnostic Code 5295 (lumbosacral strain), a zero percent (noncompensable) rating is warranted for slight subjective symptoms only; a 10 percent rating is warranted for characteristic pain on motion; a 20 percent rating is warranted for muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and a maximum 40 percent rating is warranted for severe symptoms, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

Additionally, it is noted that in accordance with definite limited motion or muscle spasm, a 10 percent rating should be added for demonstrable deformity of vertebral body.

The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under the rating criteria in effect from September 23, 2002, intervertebral disc syndrome was rated as follows:

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10
Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations' means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a Diagnostic Code 5293 (2003).

The regulations regarding spine disabilities were revised effective September 26, 2003.  Under these regulations, a back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.

Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine .......................................................................................... 30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ................................................. 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height ......................................................... 10

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

Additionally, the Board notes that Diagnostic Code 5243 now governs ratings of intervertebral disc syndrome, however the previous September 23, 2002 amendments to Diagnostic Code 5293 remain in effect.  See 68 Fed. Reg. 51,443  (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243 (2015)).

The Board notes that the Rating Schedule was not revised with respect to those provisions governing arthritis such as Diagnostic Code 5010 and 5003.  According to Diagnostic Code 5010, arthritis due to trauma that is substantiated by x-ray findings will be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

The Veteran was provided a VA examination in April 2006.  He complained of constant back pain although there were no flare-ups or weakness.  He reported that he could not walk more than 5 minutes with use of a cane.  He did not report difficulty with eating, grooming, bathing, toileting, or dressing.  At his employment as a recreation director, he noted difficulty kneeling, squatting, and standing.  He limited his driving distance to 40 miles.  He avoided kneeling or standing in one position for prolonged periods of time.  

Upon physical examination, the VA examiner reported range of motion testing of 85 degrees flexion (out of a normal 90 degrees) , extension to 15 degrees (out of 30 degrees), and full right and left lateral flexion and rotation to 30 degrees.  The examiner noted pain at the extremes of range of motion at forward flexion and extension.  The Veteran was able to perform repetitive range of motion testing with no increase in pain, weakness, fatigue, lack of coordination, or change in range of motion.  The examiner did not report muscle spasm or weakness, although there was tenderness to palpation along the L5-S1 paraspinous musculature bilaterally.  The Veteran had normal position of his head, curvature of his spine, symmetry, and rhythm of the spinal motion.  The examiner diagnosed the Veteran with chronic lumbar strain.     

The Veteran was afforded another VA examination in May 2008.  The Veteran reported that he wore a back brace for support around his house on occasion, particularly when his grandchildren came to play with him.  Upon examination, the VA examiner reported mild tenderness to palpation of the lower lumbar paraspinal space, but no tenderness, muscle spasm, weakness, or unfavorable ankylosis of the thoracolumbar spine.  Range of motion testing revealed flexion to 40 degrees, extension to 5 degrees right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees.  The examiner noted pain throughout active and passive motion.  Repetitive testing was unchanged from the baseline.  The examiner diagnosed the Veteran with lumbar facet degenerative disk disease.  

The Veteran was provided a VA examination in April 2012.  The Veteran continued his complaints of low back pain on a daily basis which became worse if he stands for a long period of time.  He did not report flare-ups.  He used a brace and cane for ambulation.  Upon examination, range of motion testing revealed forward flexion to 90 degrees with pain at 90 degrees, extension to 30 degrees with pain at 30 degrees, right lateral flexion to 25 degrees with no objective evidence of painful motion, left lateral flexion to 30 degrees with no objective evidence of painful motion, and right and left lateral rotation to 30 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation in range of motion of the thoracolumbar spine.  The examiner noted functional loss and/or impairment manifested by less movement than normal and pain on movement.  Notably, the examiner reported that the Veteran's subjective complaints during the examination appeared out of proportion to objective examination findings.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, and did not have guarding or muscle spasm.  The examiner diagnosed the Veteran with lumbosacral spondylosis without myelopathy and degeneration of the thoracic or lumbar intervertebral disc.

VA and private treatment records dated during the appeal period document treatment for the Veteran's lumbar spine disability.  Specifically, a lumbar spine X-ray dated October 2002 from M.P., M.D. revealed a normal impression.  However, private treatment records dated April 2003 and August 2009 from O.A., M.D. notes that the Veteran has "severe" arthritis in the lumbar spine and that he is physically unable to continue working.  A VA treatment record dated November 2008 documents his complaints of low back pain and that he was instructed to walk at least 30 minutes 3 or more times per week.  A lumbar spine MRI dated May 2009 revealed an impression of the following: mild degenerative disc changes but no evidence of a focal disc protrusion or herniation through MRI is much better in the assessment of disc herniations, no neural foraminal or central canal stenosis, moderate to advanced facet arthropathy at L3 through S1, and moderate osteoarthritic changes in the sacroiliac joints.  Another lumbar spine MRI dated May 2012 revealed an impression of moderate stenosis of the spinal canal and moderate spinal stenosis of the neural foramina of multifactorial etiology.  The Board also notes that the Veteran submitted a medical article detailing lumbar facet joint arthritis.     

The Veteran also presented testimony as to the severity of his lumbar spine disability at the September 2011 Board hearing.  He testified that he experiences low back pain every day and has difficulty performing daily activities such as driving.  Additionally, the Veteran's wife has submitted statements and testimony as to the Veteran's daily back pain and that he is limited in activities such as bathing, eating, and sleeping due to the back pain.  

With regard to his claim for service-connected lumbar spine disability under the current diagnostic code, the Board notes that the Veteran is entitled to no more than the currently assigned 20 percent rating.  In this regard, as discussed above, after the revised code was made effective, to warrant a higher 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show that the Veteran's lumbar spine disability results in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

Review of the evidence of record reveals that the Veteran's low back symptomatology does not approach a 40 percent disability rating.  With respect to favorable ankylosis of the entire thoracolumbar spine, the objective medical evidence of record is pertinently absent any indication that ankylosis exists.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the course of the appeal.  Moreover, the competent and probative evidence does not demonstrate that the Veteran has maintained forward flexion 30 degrees or below.  Specifically, the April 2006, May 2008, and April 2012 VA examinations noted forward flexion of 85 degrees, 40 degrees, and 90 degrees, respectively.  There is no competent and probative evidence of record which documents any other forward flexion testing.  Accordingly, a 40 percent disability rating of the Veteran's lumbar spine is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  

Additionally, the Board notes that the Veteran's lumbar spine disability must be evaluated throughout the entire appeal period under the rating schedule as it was at the time of the Veteran's increased rating claim in May 2003 to determine if a previous rating code would entitle the Veteran to a higher rating.  The Board notes that Diagnostic Code 5292 would allow for a higher rating of 40 percent if the Veteran's limitation of motion was determined to be severe with regard to the lumbar spine and 5289 would allow 40 percent for favorable ankylosis or 50 percent for unfavorable ankylosis.  Diagnostic Code 5295 would also allow for a rating of 40 percent if the Veteran had severe low back strain.  While the term "severe" is not specifically defined, the Board notes that an equivalent rating under the current rating criteria would require that the Veteran have at least favorable ankylosis of the thoracolumbar spine.  While the Board acknowledges Dr. O.A.'s April 2003 report that the Veteran has "severe" arthritis in the lumbar spine, the X-ray dated October 2002 from Dr. M.P. revealed a normal impression.  Moreover, as discussed above, at no point during the appeal period has the medical evidence indicated at least favorable ankylosis of the thoracolumbar spine.  The Board also reiterates the April 2012 VA examiner's report that the Veteran's subjective complaints during the examination appeared out of proportion to objective examination findings.  Further, as discussed above, the VA examination reports document forward flexion to 40, 85, and 90 degrees and there is no competent and probative evidence to the contrary.  Also, the competent and probative evidence is absent criteria listed under "severe" impairment under Diagnostic Code 5295, in particular listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of these findings with abnormal mobility on forced motion.  The Board also notes that the Veteran's lumbar spine is clearly not ankylosed, and therefore the Veteran would not be entitled to a higher rating under Diagnostic Code 5289.  Thus, the Board finds that a disability rating in excess of 20 percent is not warranted under Diagnostic Codes 5289, 5292, and 5295.
  
The Board also notes that although the Veteran has contended that his low back disability causes pain and interference in daily activities, he has not reported incapacitating episodes due to the disability.  Further, the medical evidence does not indicate that he has been prescribed bed rest by a physician based on incapacitating episodes totally at least four weeks but less than six weeks during any twelve month period.  Therefore, the Veteran's service-connected lumbar spine disability does not warrant an increased disability rating alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time during the course of this appeal.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2015).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of his lumbar spine disability, notably his difficulty walking and standing and use of a back brace for support.  However, the Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent and probative evidence of record does not indicate significant functional loss attributed to the Veteran's low back complaints which warrant an increased disability rating.  While the Board acknowledges the May 2008 VA examiner's report that the Veteran had pain throughout forward flexion range of motion testing, the Board notes that the examiner also reported that repetitive testing was unchanged from the baseline.  Moreover, the Veteran evidenced mild tenderness to palpation of the lower lumbar paraspinal space, but no tenderness, muscle spasm, weakness, or unfavorable ankylosis of the thoracolumbar spine.  The Veteran also reported no unsteady gait or falls.  Additionally, the Board notes the April 2006 and April 2012 VA examination reports documenting forward flexion of 85 degrees and 90 degrees with consideration of pain, respectively.  The Board further notes the April 2012 VA examiner's report that the Veteran's subjective complaints appeared out of proportion to the objective findings.  Also, the April 2006 and April 2012 VA examiners documented repetitive range of motion testing with no additional loss of motion.  The Board therefore finds that the Veteran's report of pain throughout forward flexion testing during the May 2008 VA examination is not congruent with the remainder of the objective evidence of record and is outweighed in probative value by such.  The Board is therefore unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45.  The Board further finds that the current 20 percent rating adequately compensates the Veteran for any functional impairment attributable to his lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2015).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

The Board notes that the Veteran has complained of pain radiating to his lower extremities.  Criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520, outline the degrees of disability compensation available for impairment of the sciatic nerve.  A maximum schedular rating of 80 percent is awarded for complete paralysis, meaning foot dangles or drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or very rarely lost.  A 60 percent rating is awarded for severe incomplete paralysis with marked muscular atrophy; a 40 percent rating is awarded for moderately severe incomplete paralysis; a 20 percent rating is awarded for moderate incomplete paralysis; and a 10 percent rating is awarded for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).   The term "incomplete paralysis" with peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).

In this case, the Veteran is currently in receipt of 10 percent disability ratings for peripheral neuropathy of the right and left lower extremities from March 30, 2007 to March 28, 2010, and 20 percent disability ratings thereafter.

With respect to whether the Veteran is entitled to a separate rating for neurological impairment prior to March 30, 2007, the Board finds that the evidence of record does not warrant such.  In this regard, the April 2006 VA examiner reported that while the Veteran complained of hypersensitivity in his right lower limb, he evidenced 5/5 strength in both lower extremities, distal neurovascular examination was unremarkable, and sensory examination was normal.  There is no competent and probative evidence to the contrary during this period.  Thus, the Board finds that the Veteran is not entitled to a separate compensable rating for neurological impairment of the right or left lower extremity prior to March 30, 2007.

As to whether the Veteran is entitled to a disability rating greater than 10 percent from March 30, 2007 to March 28, 2010 or a rating in excess of 20 percent thereafter, the Board finds that the evidence of record does not warrant such.  Specifically, the record does not indicate more than mild impairment from March 30, 2007 to March 28, 2010 or moderately severe impairment thereafter.  In this regard, a July 2009 private neurological examination documented normal posterior tibial and dorsalis pedis pulses as well as normal light sensation and intact motor testing.  Further, while the May 2008 VA examination documented 1+ (somewhat diminished) reflex testing of the patella and absent ankle jerk, the Veteran evidenced normal tone and bulk throughout, 5/5 strength, sensation grossly intact to vibration light touch, pain and temperature.  Also, a March 29, 2010 private neurological examination revealed "moderate" sensorimotor polyneuropathy of the bilateral lower extremities.  An April 2010 VA examination report documented 5/5 muscle strength testing, "mild" impaired sensory testing, absent reflexes, and downgoing Babinski response.  Additionally, the April 2012 VA examination report documented 1+ reflex texting in the knees and 0 in the ankles.  However, the April 2012 VA examination report also indicated 5/5 (normal) muscle strength testing, normal sensory testing, and negative straight leg testing.  Although there were moderate paresthesias and/or dysesthesias in the right lower extremity, there was none in the left lower extremity as well as no constant pain, no intermediate pain, and no numbness.  The Veteran did not have any other signs or symptoms of radiculopathy.  Based on a review of the evidence of record, the Board therefore finds that the Veteran's neuropathy of the right and lower extremities do not approximate moderate impairment from March 30, 2007 to March 28, 2010 and do not approximate moderately severe impairment thereafter.  

The Board additionally notes that although the Veteran has been diagnosed with degenerative disc disease of the lumbar spine, this disease manifests in back pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2015) [the evaluation of the same disability under various diagnoses is to be avoided].

Finally, the Veteran has not identified any bladder or bowel dysfunction associated with his lumbar spine disability, and none has been diagnosed.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 
 
In that regard, during the appellate time period the Veteran's lumbar spine disability symptoms are primarily pain and limitation of motion and his associated neuropathy of the lower extremities are primarily manifested by decreased reflex.  The foregoing symptoms are the types of symptoms contemplated in the current assigned ratings for the lumbar spine disability under Diagnostic Codes 5242, 5292, and 5295 as well as the assigned ratings under Diagnostic Code 8520.  Thus, the Veteran's schedular ratings under these Diagnostic Codes are adequate to fully compensate him for these disabilities.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his lumbar spine disability and associated peripheral neuropathy of the right and left lower extremities combined with his other service-connected disabilities (coronary artery disease, right knee arthritis, right knee replacement, left knee replacement, right total hip replacement, left hip arthritis, gout of the toes, left knee arthritis, and hypertension) results in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his lumbar spine disability has caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of this disability.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board observes that the Veteran was awarded entitlement to TDIU in a rating decision dated May 2012 and assigned an effective date of October 4, 2009 which was when the Veteran stopped working full-time.  A review of the record reveals that the Veteran did not submit a notice of disagreement with the assigned effective date.  Accordingly, the Board concludes that consideration of the issue of TDIU for adjudication based on the Court's holding in Rice is not for application.


ORDER

Entitlement to a rating in excess of 20 percent for a lumbar spine disability is denied. 

Entitlement to a separate compensable disability rating for peripheral neuropathy of the right lower extremity prior to March 30, 2007, in excess of 10 percent from March 30, 2007 to March 28, 2010, and in excess of 20 percent thereafter is denied.

Entitlement to a separate compensable disability rating for peripheral neuropathy of the left lower extremity prior to March 30, 2007, in excess of 10 percent from March 30, 2007 to March 28, 2010, and in excess of 20 percent thereafter is denied.


REMAND

In February 2012, the Board remanded the Veteran's claims of entitlement to increased disability ratings for right and left knee disabilities for the Veteran to be provided a VA examination to determine the severity of the right and left knee disabilities.  Notably, the Board directed in part that the examiner state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups as well as address whether the Veteran experiences recurrent subluxation or lateral instability of one or both knees, and if so, whether it is slight, moderate, or severe. 

Pursuant to the February 2012 remand, the Veteran was afforded a VA examination in April 2012.  Crucially, although the Veteran reported that he had flare-ups due to his knee disabilities, the examiner did not comment as to whether, and to what extent, the Veteran experiences additional functional loss during the flare-ups.  Also, the examiner did not address whether the Veteran experiences recurrent subluxation or lateral instability of one or both knees, and whether it is slight, moderate, or severe.  Indeed, the examiner only noted that they were unable to perform stability testing, and did not provide any explanation as to why testing could not be performed.  As such, the Board finds that another remand is warranted for compliance with the previous Board remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to identify and evaluate all impairment involving his service-connected residuals of bilateral knee replacements.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the knees.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation. 

The examiner must also address whether any of the following are present:
* Arthritis of one or both knees (as shown by x-ray studies)[if applicable]
* Recurrent subluxation or lateral instability of one or both knees, and whether it is slight, moderate, or severe. 
* Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint of one or both knees. 

Finally, the examiner should discuss the extent of the Veteran's functional impairment resulting from his service-connected bilateral knee disabilities.  If specific testing is unable to be completed, the examiner must state why that is the case.

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims of entitlement to increased disability ratings for right and left knee disabilities on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


